DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in U.S. Patent Application No. 16/726,189.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
 (A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
For the case of the claims in the instant application, that second presumption above stands unrebutted and the claims have been found not to invoke 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph accordingly.


Allowable Subject Matter and Reasons for Allowance
Claims 1-20 are allowable. 

The following is an examiner's statement of reasons for allowance:

Cited references fail to teach/suggest an obvious combination teaching those limitations of the claimed invention: 
providing a first reference gauge image associated with the first reference gauge value to a machine learning model, wherein the machine learning model was previously trained based on a set of training data to classify relative indicator positions between any pair of gauge images;
providing a first gauge image to the machine learning model;
classifying, using the machine learning model, the indicator position on the first gauge image relative to the indicator position on the first reference gauge image;
generating an output having a first value indicative of the indicator position of the first gauge image being on a first side of the indicator position of the first reference gauge image; and
generating an output having a second value indicative of the indicator position of the first gauge image being on a second side of the indicator position of the first reference gauge image, the second side being opposite to the first side of the indicator position of the first reference gauge image.

One or more cited references evidence the obvious nature of systems/methods for machine learning model based gauge image classification, however references of record fail to teach such a model previously trained based on a set of training data to classify relative indicator positions between any pair of gauge images and subsequently supplied with a reference gauge image allowing for the classification of the/a indicator position (see pre-amble of claim(s) establishing the inherent nature/basis of said indicator position) in a first gauge image relative to the indicator position on the first reference gauge image.  Glaser et al. (US 2018/0012072) is of note with reference to Fig. 13-15, [0105], [0120] and [0125], as Glaser at the minimum suggests a binary classification result provided in response to an input gauge/indicator image, and trained generally based on a set of training data and user input ([0084-0085], [0125], Figures 11 and 25, locked and unlocked samples, input of associated 



Additionally Cited References:
Additionally cited references (see attached PTO-892) otherwise discussed above have been made of record in view of the manner in which they evidence the general state of the art as it relates to gauge image classification.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669